February 12, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Investment Portfolios 1933 Act File No. 333-47011 1940 Act File No. 811-08673 Dear Sir or Madam: On behalf of the above-referenced fund (the Fund), transmitted for filing is Post-Effective Amendment No. 30 to the Funds Registration Statement on Form N-1A (Amendment No. 30). This filing is being made pursuant to Rule 485(a) under the Securities Act of 1933 in order to incorporate a summary section to the Funds prospectus. Please address any comments or questions to the undersigned at 212-922-6832. Thank you. Very truly yours, Christina Zacharczuk /s/ Christina Zacharczuk Senior Paralegal
